                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


AMANDA HAMRICK,                              ) Case No. 1:18CV0954
                                             )
       Plaintiff,                            )
                                             )
               v.                            )
                                             ) MAGISTRATE JUDGE DAVID A. RUIZ
COMMISSIONER OF SOCIAL                       )
    SECURITY,                                )
                                             )
       Defendant.                            ) MEMORANDUM AND ORDER


       Now pending before the court is the parties’ joint stipulated motion to award attorney

fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (R. 20.) The parties

move the court for an order authorizing payment of attorney fees in the agreed amount of

$3,000.00. (R. 16, PageID #: 1509.) For the reasons set forth below, the parties’ joint motion

for an award of EAJA fees is GRANTED.

       On April 26, 2018, Plaintiff Amanda Hamrick (“plaintiff”) filed a complaint in this court

seeking reversal of the denial of her application for Title XVI Supplemental Security Income

benefits. On November 7, 2018, the parties filed a joint stipulation to remand to the Social

Security Administration, which was granted by the court. (R. 14, 15.)

       The parties’ motion to award fees states that the stipulated amount of $3,000.00

represents a compromise of disputed positions, and is not intended to set a precedent for any

specific hourly rate. (R. 16, PageID #: 1509.) The award of attorney fees will fully satisfy any

and all of Hamrick’s claims for fees, costs, and expenses under 28 U.S.C. 2412 that may be

payable in this case. Id.
       Any fees paid belong to Hamrick and can be offset to satisfy any pre-existing debt that

she owes the United States, pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586 (2010).

Therefore, the court orders that the fee award be payable to Plaintiff.

       If counsel for the parties can verify that Hamrick owes no pre-existing debts to the United

States that are subject to offset, Defendant shall direct that the award be made payable to

Hamrick’s attorney pursuant to the attorney fee assignment duly signed by Hamrick and her

counsel. See R.8, tr., at 210.

       The parties’ joint motion (R. 16) for an award of EAJA fees in the amount of $3,000.00 is

GRANTED.

       IT IS SO ORDERED.




                                                      s/ David A. Ruiz
                                                      David A. Ruiz
                                                      United States Magistrate Judge


Date: January 30, 2019




                                                 2
